﻿Sir, in extending to you our most sincere congratulations on your outstanding election as President 
of the thirty-fourth session of the General Assembly, the delegation of the Revolutionary People's Republic of Guinea would like to pay a deserved tribute to your people, the great people of the United Republic of Tanzania. My country, which has had numerous opportunities to appreciate your high sense of duty as Chairman of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, is convinced in advance of the total success of the work of this thirty-fourth session.
143.	Our delegation would also like to take this opportunity to extend its sincere thanks to your predecessor, Mr. Indalecio Lievano of Colombia, for the outstanding manner in which he directed the work of the thirty-third session.
144.	May we also be permitted to express our gratitude to Mr. Kurt Waldheim, the Secretary- General, for the great competence with which he is fulfilling his delicate mission at the head of our Organization. We assure him of the firm support and total confidence of the people of Guinea and its President, Comrade Ahmed Se'kou Toure'.
145.	Lastly, it is with great satisfaction that we welcome to our midst the new State of Saint Lucia, with which our country would like to establish relations of confidence, friendship and co-operation.
146.	Africa has just suffered an immense loss in the passing of President Antonio Agostinho Neto of Angola, a tireless and intransigent fighter for the democratic African revolution. We address to our sister delegation of Angola a sincere expression of our condolences, and we wish to assure it of our active solidarity.
147.	An analysis of the international political situation brings out the inevitable contradiction which pits the forces of emancipation of peoples against the systems of oppression and exploitation. The axis of the situation lies between two poles: the persistence of foreign domination, and the liberation struggle waged on various fronts by the peoples of Africa, Asia and Latin America.
148.	Thus, we are bound to continue to observe with bitterness, but also alas in guilty impotence, that in southern Africa millions of Africans are groaning permanently under the weight of racist oppression and exploitation. Arbitrary imprisonments and massacres of African populations are common practices designed to check any attempt on the part of the majority to lay claim to the exercise of its inalienable rights to self- determination and independence.
149.	The white racist minority regimes implanted in South Africa, in Zimbabwe and in Namibia are the best possible bases of aggression against Mozambique, Zambia, Botswana, Angola and Lesotho. At the same time, they are the choice subjugated zone of imperialist exploitation, a fact which adequately explains the material aid and the political and diplomatic support that is given to those regimes by the Western Powers. The incredible and intolerable indifference of the Western allies of Pretoria and Salisbury to the bombings and aggressions of all kinds against the front-line countries form part of this support.
150.	The delegation of the Party-State of Guinea calls vigorously and insistently for the application against the apartheid regime of Pretoria of sanctions provided for in Chapter VII of the Charter. It also feels that it is the duty of the international community to afford Mozambique, Angola, Zambia, Botswana and Lesotho increasing aid of various kinds to enable them to resist victoriously the onslaughts of South Africa and Rhodesia and to cope with their consequences—in particular, material destruction and the constant and increasing flow of refugees.
151.	Without anticipating the outcome of the London negotiations, our delegation is convinced of the inescapable nature of the victory of the peoples of Zimbabwe, whose armed struggle is directed by the Patriotic Front. The armed struggle waged by the gallant freedom fighters in Namibia under the leadership of their vanguard, SWAPO, for total independence, including Walvis Bay, an integral part of the Territory, will be crowned with success.
152.	The daily battle waged by the patriots of South Africa, in spite of all neo-colonialist manoeuvres now in progress, will also achieve victory. We know from experience that independence and freedom are not negotiated: they are fought for and won.
153.	An examination of the situation in Africa, in South-East Asia and in the Middle East exposes other hotbeds of tension, and brings into focus the immensity of the task which our Organization has to face in trying to establish a just and lasting peace in all these parts of the world.
154.	With regard to Western Sahara, our delegation would recall that the OAU has already assumed its responsibilities through the adoption, at the sixteenth ordinary session of its Assembly of Heads of State or Government at Monrovia, of the report of the committee of wise men, or the Ad Hoc Committee of Heads of State on Western Sahara, on this important question.
155.	Being in agreement with the conclusions and recommendations of that Committee, of which it is a member, the Revolutionary People's Republic of Guinea believes they should be put into effect. Also, the Party-State of Guinea is following, with confidence, the peace initiatives adopted at various levels outside the OAU as well as within it, to achieve a permanent solution which, we hope, will be constructive and beneficial, and also will redound to the advantage of all parties involved. The Revolutionary People's Republic of Guinea will spare no effort to reach that goal.
156.	With regard to the representation of Kampuchea, the leader responsible for our revolution, President Ahmed Sekou Toure, at the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held in Havana from 3 to 9 September 1979, made a thorough analysis of this crisis. He concluded that, both in the non-aligned movement and in the United Nations, it is States that are represented and not regimes, and that consequently it is the Government in being, that of the People's Republic of Kampuchea, which should occupy the seat which belongs to it by right, not only at the Havana Conference, but also in our world Organization. 
157.	It is because we do not wish to repeat past mistakes that we must, as President Ahmed Sekou Toure has shown, give to the Government established at Phnom Penh the seat among us which belongs to it by right. We fully understand the concern of those who invoke the violation of international law to oppose the restitution to the present government at Phnom Penh of its seat in the United Nations. They fear that the example of Kampuchea might be contagious, and might spread to other countries of South-East Asia. But in the opinion of our delegation, what is more dangerous than a foreign intervention is the fact that a Government, by its reactionary, antinational, anti-popular policy could raise the masses against itself, and irretrievably lose any credibility in their eyes. What our Organization must not lose sight of, and what must serve it as a lodestone each time it is to decide upon similar cases, which may unfortunately arise in future, is the awareness of the interests of the people concerned. Above all, may realism prevail here at the United Nations in New York with the recognition that there is in Phnom Penh a government which is governing in fact. The United Nations has pursued this unrealistic policy on another occasion by denying the great Chinese people its legitimate rights and representation. We came to realize that that policy does not pay. History is stubborn and does not repeat itself.
158.	Our country also ardently hopes that the differences between the People's Republic of China and the Socialist Republic of Viet Nam can be resolved through peaceful and sincere negotiations. We also hope that the talks begun by the Soviet Union and China will likewise result in satisfactory solutions that can safeguard the interests of those two friendly countries, peoples joined by history and geography whose destiny is linked in solidarity with all the peoples of the world, including the people of Guinea.
159.	The situation in the Middle East shows that the southern part of Africa is not the only place where blood is being shed. In that other area of the world, the Palestinian people are being deprived of their right to exist. Indeed, since the Balfour Declaration of 1917 that led to the creation of Israel, this region has known nothing but war. In our opinion, there is no need to dwell on the origins of this conflict, the persistent nature of which is a subject of great concern and anxiety for our Organization.
160.	Although we have never denied any people the right to existence, neither have we ever condoned this right's being exercised by denying the right to existence of another people.
161.	Israel must realize that the Palestinian people, whose sole legitimate representative is the PLO, will never renounce their inalienable national rights. In any negotiation for the over-all settlement of the Middle East crisis, the PLO must have the exclusive right to speak and act on behalf of Palestine,
162.	The security of Israel lies less in territorial conquests than in peaceful coexistence with all the States of the region on the basis of respect for the recognized right of the Palestinian people to establish an independent national State. The status of the Holy City of Jerusalem as the hallowed site of the three great monotheistic religions must also be scrupulously respected. Israel must proceed, finally, to the unconditional withdrawal of all its troops from all occupied Arab territories.
163.	In this connexion, our delegation considers that the Egyptian-Israeli agreements do not represent a real solution. For this reason, we support the holding of a special session of the General Assembly devoted to the question of Palestine as proposed at the Tenth Islamic Conference of Foreign Ministers, held at Fez last May, and we subscribe to the idea of convening, under the aegis of the Secretary-General, Mr. Kurt Waldheim, an international conference devoted to Palestine and the Middle East for the purpose of arriving at an over-all solution that would take into account the interests of all parties concerned.
164.	In the meanwhile, the international community must deal more resolutely with the record of Israel's repeated aggressions against Lebanon. We emphasize this because this situation contains the genuine seeds of a conflict with unforeseeable dimensions.
165.	Cyprus also continues to be a subject for concern in this Assembly. The delegation of Guinea considers that the territorial integrity, national unity and non- aligned character of that country must be protected. The discussions between the two communities that have yielded certain tangible results must be pursued under the aegis of the Secretary-General of our Organization.
166.	The question of Korea, furthermore, is of equal concern. Our position is well known: we consider that the withdrawal of all foreign troops is an essential prior condition for the Korean people to achieve reunification in peace, without any outside interference, The tragedy of a divided people such as the Korean and Comorian peoples affects the balance of the entire international community, which must promote only those things that can contribute to the realization of this aspiration to national unity.
167.	Our Organization must examine the fate of all peoples still being subjected to colonial domination and thus deprived of their inalienable right to self- determination in Africa, in Latin America, in the Caribbean and in Asia.
168.	We wish to take this opportunity to hail the resounding victory of the gallant peoples of Nicaragua and Iran, whose example cannot fail to be followed by other peoples under neo-colonialist dictatorships.
169.	The elimination of apartheid and an end to foreign intervention in the domestic affairs of the peoples of Africa, Asia and Latin America are preconditions to the establishment of true peace. In order to be genuine, detente must cover every region of our planet.
170.	Indeed, developing countries know that any threat to peace imperils their efforts to strengthen their national independence and ensure their economic development. They are thus the first to feel concern about the establishment of an international order based on relations of trust and free from the threat of war. Such an international order must abolish the parcelling of the world into zones of influence or conquest in which the right to exercise domination would be preserved. The tendency of certain Powers to extend their lines of security beyond their geographical borders and into regions of the world that come under their purported protection and influence is extremely dangerous. The Party-State of Guinea will never agree to be a part of this ploy or to submit to it. Our people have sufficient strength, determination and conviction to win respect for its will to independence and to resist any infringement of its sovereignty.
171.	On the question of disarmament, preceding speakers have laid sufficient emphasis on the evils of the arms race. My delegation fervently hopes that it will be brought to an end.
172.	We are pleased to quote in this connexion President Ahmed Se'kou Toure, who stated:
"The Revolutionary People's Republic of Guinea gives its unqualified support to all decisions which might operate in favour of a reduction in international tensions and the arms race. It is also determined to oppose any attempts to establish a status quo which would maintain the unacceptable differentiations, the existing inequalities and discriminations in the living conditions of peoples and in the relations established between nations."
173.	It is specifically in the economic field that these relations are particularly unjust. The present economic situation is characterized by: first, a steady deterioration in the relationship of forces which has been detrimental to the developing countries; secondly, the export of increasing monetary inflation from the North to the South, as the consequence of monetary disorders in the industrialized countries; thirdly, constant increases in the external debt of the developing countries, because they have to channel their economies into exports. Many other factors contribute to a widening gap between the industrialized countries and the developing countries.
174.	In the opinion of my delegation, the bitter truth is that, regardless of our approach to the issues, regardless of which bloc we give our sympathy to, there are always a few multinationals ready to turn their attention to us with our tacit or explicit connivance. The fact remains that, while we cannot be blamed for the existence of multinationals, we can be blamed for their persistence.
175.	The standstill in the North-South dialogue and in the discussions in UNCTAD, the meagre results of the renewed Lome Convention, should all serve to convince the developing countries that they must stand together and promote a new development policy. That new strategy must be pursued nationally, regionally and internationally. Nationally this requires, first, that the people of different countries should take control of the principal economic levers in the areas of industry, transport, energy and trade; secondly, an independent national currency should be created; thirdly, there must be agrarian reform aimed at the promotion of modern agriculture; fourthly, a dynamic industrial system in harmony with a policy of land management should be created; and fifthly, those segments of society, young people and women, who have heretofore been deprived of their legitimate economic and social roles, should be brought into the fight for development.
176.	We also believe that the advent of a new international economic order must lead to the creation of sub- regional and regional organizations. These institutions must serve to harmonize and integrate broader communities and bring them into the economic structures of our States, which have suffered from an arbitrary fragmentation giving rise to "micro-markets" barely, if at Si, viable. This form of co-operation must cover the following areas: transport, telecommunications, banking institutions, trade, the training of cadres and technical assistance.
177.	We welcome the existence of the Latin American Economic System and of the Economic Community of West African States. These institutions must be supported by associations of producers of raw materials, such as the Organization of Petroleum Exporting Countries and the International Bauxite Association, just to mention those two. When those conditions are met, then and only then will the developing countries be in a good position to negotiate in international forums.
178.	Notwithstanding the alarming situation which many representatives quite rightly have spoken about from this rostrum, my delegation believes that the international community must continue to be optimistic regarding positive results to be expected from the special session of the General Assembly in 1980 to be devoted to development problems.
179.	Concerning the new strategy, we can affirm, as a representative of the African continent among the officers of the Preparatory Committee for the New International Development Strategy, that, regarding the requirements of development, Africa will maintain the position which it has so often expressed at previous meetings of the Preparatory Committee. That position is that the future strategy must take into account not only the growing gap between the North and South but above all must advocate special and specific political measures to help the poorer countries of the South.
180.	On the initiative of President Ahmed Sekou Toure', the OAU decided in resolution AHG/Res. 96 (XVI) to convene in Lagos in 1980 a special summit session devoted exclusively to a thorough consideration of the economic situation in Africa, which is inseparable from the general economic situation in the entire world, with a view to defining the ways and means of promoting the economic integration of our continent.
181.	For all these reasons, my delegation is quite convinced that it is possible to create a new international economic order of benefit to the entire international community on the basis of justice, equality and mutual interest. ,
182.	The gravity of the world economic situation cannot turn our attention from the problem of the environment. Considering the harm done to nature by the development of the wealth of the subsoil, we welcome the draft convention on the preservation of nature which Zaire is planning to submit to our States for consideration.
183.	As regards the measures being considered by the United Nations to help the Sudano-Sahelian region, my country will give special attention to any plan of action aimed at ensuring, first, the rational management and exploitation of water, soil and vegetation resources; secondly, the rational management and development of pasture-land; and, thirdly, reafforestation.
184.	The Revolutionary People's Republic of Guinea is the primary water source of West Africa, and it is now accepted that the success of any campaign to combat the drought in the Sahelian sub region requires the development in Guinea of the Futa catchment basin, the source of the largest waterways in our part of the world. The sixteenth ordinary session of the OAU Assembly adopted a decision on the development of that basin. We are convinced that international support and the co-operation of the States of the Sahel will not be withheld from us, that the Economic Community of West African States will also enjoy assistance in their fight against the drought and that that assistance will be forthcoming from the entire international community.
185.	The United Nations Charter and the Universal Declaration of Human Rights were proclaimed long ago, but it is less than seven years since the question of the protection of human rights was included in our agenda and the debate on this subject took on a special nature and world-wide scope. We find that development heartening and encouraging. Our countries have a duty firmly to support any action to bring about the triumph of causes that concern mankind all over the world. We, for our part, will support any action to strengthen the cause of human rights anywhere in the world.
186.	However, , my delegation believes that our Organization can usher in a world where human rights are respected only if countries reach agreement on a global approach to the cause of human rights throughout the world. How can we reconcile the concept of a selective discriminatory approach to the rights of the individual, in which human rights are defended only when there is political profit to be gained from it, with a global concept which views human rights as fundamental and indivisible and part of the larger problem of the rights of peoples?
187.	We firmly believe that the cause of human rights necessarily has certain limits owing to the fact that man's much proclaimed universality is not yet matched, in our contemporary society, by a universal respect for man's rights. There is a deep-rooted discrepancy between the rights recognized to every man— whether white, black, yellow, rich or poor—and the rights that he actually enjoys in daily life. It must be courageously recognized that a single standard is not applied in today's world, although man's nature may be said to be universal and the same everywhere. We do not wish thereby to deny the spiritual and material dimensions of man as an individual; but those dimensions cannot be correctly evaluated without taking into account the political and social dimensions of man and the political and social conditions in which he lives.
188.	In the light of those considerations it will be more easily understood why our country chose to organize in the first half of November 1978 an international ideological symposium in the course of which the questions of human rights and the rights of peoples were debated. The official records of that symposium give preference to the rights of peoples over human rights—or, more accurately, they defined what is the correct approach to human rights by viewing human rights as part of the larger problem of the rights of peoples. To make clear the basic theses of that symposium, we wish to say that we cannot ferociously defend human rights without first doing whatever is necessary to eradicate apartheid in South Africa; to do away with the power of the white racist minority in Rhodesia; to restore the rights of the Namibian people; to put an end to the crime of killing civilian populations in Mozambique, Angola, Zambia and Botswana, resulting from bombings by white racists in South Africa and Rhodesia. How can we seriously claim to defend human rights elsewhere and at the same time allow the Palestinian people to have their rights erased from the records of mankind, including their right to existence? Is there any right more sacred than that? How can we effectively ensure the defence of human rights elsewhere if, closer to us in the Middle East, entire peoples are humiliated because their territories are occupied and Lebanon is being bombarded by Israel? Does not the defence of human rights involve also the defence of the right to a decent life for entire peoples? When we see the industrialized countries at the fifth session of UNCTAD at Manila and the African, Caribbean and Pacific countries meeting at Brussels flatly refusing to recognize the elementary economic rights of the peoples of the third world, we cannot help but wonder whether the selfishness of the industrialized Powers is not also a denial of human rights.
189.	It would be a fine thing if those self-same crusaders for human rights were to declare war on all the injustices of our century, which might very well appear in the eyes of posterity to be the most cruel century in human history. Now that we are on the threshold of the third millennium, the future of mankind depends not only on the ability of our generation to solve the problems of development but also on our ability to remove from our world anything that mutilates the human person and peoples. Man cannot achieve great things on earth if he does not first face up to his many woes in all their dimensions—political, social, economic and spiritual.
190.	The Party-State of Guinea has given close attention to the problem of integrating segments of society, young people and women, who have hitherto not been permitted to play their due role in the economic and social spheres, in the struggle I have described.
191.	Thus, within the framework of the International Year of the Child proclaimed in resolution 31/169 of 21 December 1976, the Revolutionary People's Republic of Guinea set up in 1978 a national commission to prepare for the year under the presidency of Comrade Andree Toure, the wife of our Chief of State.
192.	A few of the accomplishments of that commission, which has now become a permanent institution, are the adoption of a code protecting children, the issuance of a postage stamp, the creation of weekly educational radio and television programmes for children, the printing of story-books, the creation of playgrounds, the holding of a fair, exhibitions of children's works, and a national seminar on the sexual problems of youth, juvenile delinquency, the responsibility of parents for the education of their children, and the role of the organs of the Party-State.
193.	We also welcome the fact that the international community seems now to be clearly in favour of restoring the right of women to participate in the political, economic and social life of nations. 
194.	In Guinea, women played a paramount role in our struggle for national liberation, and they have exercised their full rights on an equal footing with men in all activities of the national life.
195.	Our delegation fully supports the Draft Convention on the Elimination of Discrimination against Women that our Organization is now preparing, and we are convinced that it will lead to the elimination of all barriers to the full development of women's potential.
196.	In conclusion, we believe that the experience we have acquired during the 35 years of the existence of our Organization should make it possible for us to live up to the hopes that were placed in it when it was created.
197.	Although the record in the area of decolonization is positive inasmuch as two thirds of the countries represented here were languishing under colonial domination when our Organization was created, the same cannot be said of the record in other areas.
198.	Hotbeds of tension in southern Africa, in the Middle East, in South-East Asia and in other areas of the world and the stagnation in economic negotiations are challenges to our Organization requiring urgent and effective action by it.
199.	If these problems are to be solved, there must be a complete overhauling of the structures of the United Nations Charter.
200.	We understand why, under the Charter, the major Powers have been given a special responsibility and obligation in the maintenance of peace and security in the world. It is a fact that they have in their hands the means of mass destruction, which threaten peace, but the defence and preservation of peace cannot be considered to fall exclusively within the province of any Power.
201.	That is why the United Nations Charter needs to be revised and needs all the structures and strength necessary for it to be more effective. We wonder whether the right to raise objections that is given to some in world affairs, an exorbitant right compared to the rights of the overwhelming majority, should continue to be exercised in our Organization, which preaches democracy and equality among all Members.
202.	However that may be, we wish to reaffirm the fierce determination of the Revolutionary People's Republic of Guinea to join other nations in trying to ensure that reason will prevail over force and that justice will prevail over power.

